Ludeling, C. J.
The plaintiff sues to annul a sale of his property made under an order of seizure and sale against him, on various technical grounds.
The defendants filed an exception, alleging that the petition showed no cause of action, and that the plaintiff is estopped from contesting *315tie validity of the sale because he appointed an appraiser of the property sold; that he was in the parish and did not oppose the sale, and that he ratified the sale by authorizing his wife to claim the proceeds of the sale.
There was judgment in favor of the defendant, dismissing the suit, and plaintiff has appealed.
A motion has been made to dismiss the appeal on the ground that there is no order of appeal. The motion was filed more than three days after the transcript was filed. It came too late. 2 An. 138; 11 An. 613.
The plaintiff, when notifying the sheriff whom he had appointed as an appraiser of the property, stated that he made the appointment •under protest, alleging that there were informalities in the proceedings. We do not think he can thus avoid the responsibility of his act of appointing an appraiser.
We think the judgment of the lower court correct.
It is therefore ordered that the judgment be affirmed with costs of appeal.